DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement of 13 May 2020 was received and reviewed.
Drawings
Figures 10 and 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a force” in line 14 and again in line 16 it is unclear whether these forces the same.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (CN 106882147 A).
Regarding claim 1, Gao teaches a seat belt device (See Fig. 11) that is fixed to a vehicle body floor through use of a seat belt anchorage (1, 2), wherein 

the seat belt anchorage for the side seat (1) and the seat belt anchorage for the center seat (2) are equipped with fastening portions (11, 21) that are fastened to the vehicle body floor, and coupling portions (15, 29) that are coupled to seat belts, respectively, and are fastened together to the vehicle body floor at the fastening portions (11, 21) respectively, 
at least one of the seat belt anchorage for the side seat (1) and the seat belt anchorage for the center seat (2) is provided with a stopper (12) that stops both the seat belt anchorages (1, 2) from rotating relatively to each other by coming into contact with the other seat belt anchorage, and 
the coupling portion (29) of the seat belt anchorage for the center seat (2) is arranged such that a force is applied to the seat belt anchorage for the center seat (2) in such a direction as to restrain the seat belt anchorage for the side seat (1) from rotating forward with respect to the vehicle, when a force is applied to both the seat belt anchorage for the side seat (1) and the seat belt anchorage for the center seat (2) forward with respect to the vehicle (Stopper (12) would prevent either seat belt anchorage from rotating).
Regarding claim 2, the coupling portion (29) of the seat belt anchorage for the center seat (2) is arranged such that a rotating force is applied to the seat belt anchorage for the center seat (2) in a direction opposite to a rotating force that is applied to the seat belt 
Regarding the limitations of the last 5 lines of claim 1 and claim 2 are functional language. “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  In the instant case, Gao discloses the structural limitation of the claim.

Regarding claim 4, Gao teaches a fitting hole (22) in which the stopper (12) is fitted is formed through the other seat belt anchorage with which the stopper (12) comes into contact, and 
the seat belt anchorage for the side seat (1) and the seat belt anchorage for the center seat (2) are fastened together to the vehicle body floor, with the stopper (12) fitted in the fitting hole (22) (See Figs. 10 and 11).
Regarding claim 5, Gao teaches each of the seat belt anchorage for the side seat (1) and the seat belt anchorage for the center seat (2) is provided with only the single fastening portion (11, 21), and 
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 106882147 A) in view of Endo (JP 2019214293 A).
Regarding claim 3, Gao does not explicitly disclose the coupling portion of the seat belt anchorage for the side seat is arranged closer to a center side in a width direction of the vehicle than the coupling portion of the seat belt anchorage for the center seat.
However, Endo teaches a seat belt anchor plate (See Fig. 3A) where webbing (22, 24) is attached to the anchor plate (10) at a fixing point (B) that is not in line with the bolt (16), and where a left buckle (23) is attached to the anchor plate (10) at a more rightward position (See Fig. 3A, where webbing (24) is attached to fixing point (B)) than a right buckle (21) is attached to the anchor plate (10) (See Fig. 3A, where webbing (22) is attached to fixing point (B)). In view of the teachings of Endo it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seat belt anchorage of Gao to include the coupling portion of the seat belt anchorage for the side seat arranged closer to a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Included references teach seatbelt anchorage devices of relevance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY E YOUNG whose telephone number is (571)272-6309.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.E.Y./Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616